201 F.2d 170
R. O. PLANKv.ATLANTIC COAST LINE R. CO.
No. 13920.
United States Court of Appeals Fifth Circuit.
January 14, 1953.

Appeal from the United States District Court for the Southern District of Florida; John W. Holland, Judge.
Wareing T. Miller, West Palm Beach, Fla., Clarence J. Brown, Jr., Miami, Fla., for appellant.
Parker Holt and James A. Franklin, Fort Myers, Fla., for appellee.
Before BORAH, STRUM, and RIVES, Circuit Judges.
BORAH, Circuit Judge.


1
The facts, questions and proceedings involved in this case are the same as those involved in the companion case of Thomas v. Atlantic Coast Line Railroad Company, 5 Cir., 201 F.2d 167; and, on the authority of that decision the judgment of the District Court is reversed and the cause is remanded for further proceedings in conformity therewith.


2
Reversed and Remanded.